NO. 12-15-00141-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

MORRISON SUPPLY COMPANY, LLC                              §    APPEAL FROM THE 7TH
AND PATRIOT SUPPLY HOLDINGS,
INC.,
APPELLANTS

V.                                                        §    JUDICIAL DISTRICT COURT

SCOTT HILBURN AND MIKE
ANTHONY,
APPELLEES                                                 §    SMITH COUNTY, TEXAS


                                        MEMORANDUM OPINION
                                            PER CURIAM
         The parties have filed a joint motion to dismiss this appeal. They inform the court that
they have reached an agreement resolving all issues in the appeal and the trial court has entered a
final judgment based on that agreement. After reviewing the parties’ motion, the court is of the
opinion that it should be granted. Accordingly, the joint motion to dismiss is granted, and the
appeal is dismissed. See TEX. R. APP. P. 42.2(a). Pursuant to the parties’ agreement, costs of the
appeal are assessed against the party incurring them.
Opinion delivered November 12, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       NOVEMBER 12, 2015


                                        NO. 12-15-00141-CV


                         MORRISON SUPPLY COMPANY, LLC
                        AND PATRIOT SUPPLY HOLDINGS, INC.,
                                     Appellants
                                        V.
                        SCOTT HILBURN AND MIKE ANTHONY,
                                     Appellees


                                 Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 15-0792-A)


                   THIS CAUSE came on to be heard on the joint motion of the Appellants and
the Appellees to dismiss the appeal herein, and the same being considered, it is hereby
ORDERED, ADJUDGED and DECREED by this Court that the motion to dismiss be granted
and the appeal be dismissed, and that the decision be certified to the court below for observance.
Costs of this appeal are assessed against the party incurring them.

                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.